 


110 HR 6775 IH: To amend title 49, United States Code, to direct the Secretary of Transportation to develop procedures for permitting car rental companies to have limited access to information in the National Driver Register, and for other purposes.
U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6775 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2008 
Mr. Andrews introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, to direct the Secretary of Transportation to develop procedures for permitting car rental companies to have limited access to information in the National Driver Register, and for other purposes. 
 
 
1.Access to National Driver Register information by car rental companies 
(a)In generalChapter 303 of title 49, United States Code, is amended— 
(1)by redesignating sections 30307 and 30308 as sections 30308 and 30309, respectively; and 
(2)by inserting after section 30306 the following: 
 
30307.Access to Register information by car rental companies 
(a)In generalThe Secretary, in consultation with chief driver licensing officials of participating States, shall develop procedures for permitting a car rental company to have limited access to information in the National Driver Register for the sole purpose of assisting the car rental company in determining, in an expeditious manner before renting a motor vehicle to an individual, whether or not the individual possesses a valid motor vehicle operator’s license. 
(b)Car rental company definedThe term ‘‘car rental company’’ means a business concern that offers motor vehicles for private or commercial use for rent.. 
(b)Clerical amendmentThe analysis for such chapter is amended by striking the items relating to sections 30307 and 30308 and inserting the following: 
 
 
30307. Access to Register information by car rental companies. 
30308. Criminal penalties. 
30309. Authorization of appropriations..  
 
